Citation Nr: 0815664	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-35 222	)	DATE
	)
	)


THE ISSUE

Whether a July 26, 2007, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to an effective date 
prior to December 11, 2000, for the grant of service 
connection for bilateral hearing loss and tinnitus, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Richard A. Rhea, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from January 1944 to 
May 1946.

2.  The veteran has failed to identify an error or specify 
the date of the Board decision to which the motion relates.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A motion for revision of a decision based on clear and 
unmistakable error (CUE) must be in writing, and must be 
signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(a).

In November 2007, the Board received correspondence from the 
veteran's representative stating that this letter was a 
"Motion for Revision Based on Clear and Unmistakable 
Error."  This motion was handled as a CUE claim in the 
Board decision issued on July 26, 2007, denying an effective 
date earlier than December 11, 2000, for the grant of 
service connection for bilateral hearing loss and tinnitus.  
However, the veteran is not alleging CUE in the Board's July 
2007 decision, but rather, in a November 1946 RO rating 
decision that denied service connection for bilateral 
hearing loss.  Indeed, he alleges CUE and moves for a 
revision of the November 14, 1946, VARO-Montgomery, AL 
Rating Decision.  He argues why service connection should 
have been granted in 1946; however, does he allege CUE in 
the Board's July 2007 decision.  In fact, the motion never 
discusses the decision.  Further, although he cites the 
December 17, 2003, Board decision granting service 
connection for bilateral hearing loss and tinnitus, it is 
only to note that his May 1946 separation examination listed 
defective hearing.  The veteran thus requests that the Board 
"revise the November 1946 Rating Decision based on CUE."

Thus, the Board finds that the veteran has failed to 
identify a specific Board decision to which the motion 
relates.  Rather, it is a claim seeking an earlier effective 
date for service connection for bilateral hearing loss and 
tinnitus on the basis of CUE in the November 1946 rating 
decision.  The Board has no jurisdiction to adjudicate such 
a claim in the first instance.  See Huston v. Principi, 18 
Vet. App. 395, 402-03 (2004).  The veteran, however, is on 
notice that he may submit such a claim to the RO.  As such, 
because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a), the motion 
is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

